DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Lisel Ferguson on 16 September 2021.

The application has been amended as follows: 
Claim 1 (currently amended) A torso lifting apparatus comprising: 
a base with a bottom frame coupled to a bottom plate with bottom brackets, the bottom frame having a U-shape including a closed end and an open end; 
a backrest having a front frame coupled to a frame plate, the front frame having a U-shape including a closed end and an open end, wherein the front frame is narrower than the bottom frame and the open end of the front frame is pivotally connected within and adjacent to the open end of the bottom frame; 
a pillow covering at least a portion of the backrest; 
one or more arm rest assemblies, each comprising a riser having a first end and a second end, the first end of the riser affixed to the bottom frame adjacent to the open end of the bottom frame and the second end of the riser affixed to an arm rest extending outward from the riser at a second end of the riser; 
an actuator wherein the backrest is pivotally coupled to the base and the actuator is configured to be operable to rotate the backrest from a horizontal position to a vertical sitting position which lifts a torso of a human from a supine position to a sitting position; and
 wherein the torso lifting apparatus is configured to be used on top of a mattress.
In Claim 8, line 3, the phrase “to lengthened or shortened” is changed to read --to lengthen or shorten--.
In Claim 10, line 2, the phrase “is which is light weight” is changed to read --is light weight--.
Claim 11 (currently amended) A pillow lifting system comprising: 
a base with a bottom frame coupled to a bottom plate with bottom brackets, the bottom frame having a U-shape including a closed end and an open end; 
a backrest having a front frame coupled to a frame plate, the front frame having a U-shape including a closed end and an open end, wherein the front frame is narrower than the bottom frame and the open end of the front frame is pivotally connected within and adjacent to the open end of the bottom frame; 
a pillow covering at least a portion of the backrest; one or more legs coupled to the closed end of the bottom frame; 4Application No. 16/269,004Attorney Docket No. 124374-0001CT01 one or more arm rest assemblies, each comprising a riser having a first end and a second end, the first end of the riser affixed to the bottom frame adjacent to the open end of the bottom frame and the second end of the riser affixed to an arm rest extending outward from the riser at a second end of the riser; a linear actuator including a motor, a cylinder and a rod; and a controller to operate the actuator; wherein the backrest is pivotally coupled to the base and the actuator is configured to be operable to rotate the backrest from a horizontal position to a vertical sitting position which lifts a torso of a human from a supine position to a sitting position[[,]]--; 
wherein, in a folded position, the one or more legs are located between the base and the backrest; and
 wherein the system is configured to be used on top of a mattress.
Claim 15 (currently amended) The pillow lifting system of claim 13, wherein the system is configured for sitting on [[a]] the mattress and box spring wherein the length of the one or is set to match the thickness of the mattress so that the foot can be inserted between [[a]] the mattress and [[a]] box spring to hold the pillow lifting system in place.
Claim 19 (cancelled) 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The Applicant has overcome all of the previous rejections under 35 U.S.C. 112, the drawing objections, and the claim objections with the amendments filed 16 August 2021. 
US Patent 7,240,385 to Brown discloses the features of independent claims 1, 11, and 18 as presented in the Final rejection dated 14 October 2020. However, Brown does not disclose the open and closed ends of the U-shaped bottom frame and front frame, the front frame being narrower than the bottom frame and the open end of the front frame is pivotally connected within and adjacent to the open end of the bottom frame, or one or more arm rest assemblies, each comprising a riser having a first end and a second end, the first end of the riser affixed to the bottom frame adjacent to the open end of the bottom frame and the second end of the riser affixed to an arm rest extending outward from the riser at a second end of the riser. 
US Patent 4,660,237 to Brodnax discloses the features of independent claims 1, 11, and 18 as presented in the Final rejection dated 14 October 2020. However, Brodnax does not disclose the arm rest assemblies each comprising a riser having a first end and a second end, the first end of the riser affixed to the bottom frame adjacent to the open end of the bottom frame or the leg assemblies as claimed in claim 11 and 18. 
Modifying Brown or Brodnax to meet the limitations of the independent claims 1, 11, or 18 would not have been obvious in view of the prior art of record since significant redesign and modifications would be required and would most likely render the original inventions incapable of their intended use.
The International Search Report for PCT/US2017/047420 dated 27 Oct 2017 cites US Patent Application Publication No. 2006/0061148 to Pollard et al. (hereinafter Pollard) as teaching a torso lifting apparatus (combination lift chair and reclining chair, abstract) comprising: a base with a bottom frame (seat frame 24, Figs. 1 and 3) having a “U” shape (U-shaped bar 98, Fig. 4) joined to a bottom plate (seat frame connector plate 190, Fig. 1) with bottom brackets (brackets 231, 232, on each end of bar 230, see Figs. 1, 7 and 11), a backrest having a front frame (back frame 26, Fig. 1) and a frame plate (plates 246 and 248, Fig. 8) joined together (Fig. 8) and an actuator (actuator 238, Fig. 8) wherein the backrest is pivotally coupled to the base (rectliner mechanisms 104 pivotally connects the seat frame24, back frame 26, and footrest 27 together, para. [0080]) and the actuator is configured to rotate the backrest from a horizontal position (Figs. 9 and 18) to a vertical position (Fig. 15) which lifts the humans torso from a supine position to a sitting position (back frame 26 has been pivoted into either an upright or reclined position by actuator 238 which is controlled by controller 280, para [0089]). Pollard also discloses the limitations of original claims 2, 5, 6, 7, 9, and 10 (reference the International Search Report for PCT/US2017/047420 dated 27 Oct 2017) but Pollard does not disclose the claimed configuration of the U-shaped bottom and top frames wherein the front and bottom frames each include open and closed ends and the front frame is narrower than the bottom frame and the open end of the front frame is pivotally connected within and adjacent the open end of the bottom frame.   
Finally, the closest prior art to Smith (GB 2257032) a torso lifting apparatus (nursing chair and cushion of Smith) comprising: a base with a bottom frame (the frame sections forming the leg, thigh, and seat sections which together form a U-shape with a closed end at the foot end and an open end at the seat end) coupled to a bottom plate with bottom brackets, the bottom frame having a U-shape including a closed end and an open end; a backrest having a front frame (frame portion 25 of Smith) […], the front frame having a U-shape including a closed end and an open end (see Fig. 2 of Smith), wherein the front frame is narrower than the bottom 
Smith does not disclose an actuator wherein the backrest is pivotally coupled to the base and the actuator is configured to be operable to rotate the backrest from a horizontal position to a vertical sitting position which lifts a torso of a human from a supine position to a sitting position. However, one having ordinary skill in the art would find it obvious to utilize an actuator for ease of use. 
The amendments added by the Examiner have been added to clarify that the torso lifting apparatus is configured to be used on top of a mattress. It would be unreasonable for one of ordinary skill in the art to propose that the nursing chair of Smith could be used on top of a mattress. Finally, Smith does not disclose the arrangement of the legs as claimed in claim 18. 
One having ordinary skill in the art would not reasonably find it obvious to completely restructure and reframe the frame assemblies of Pollard to be formed of U-shaped frames which intermesh in the claimed manner since doing so would require many modifications and redesign and would most likely result in a device which is incapable of being used for its intended purpose. 
Although all elements are known in the prior art, it would be impermissible hindsight to maintain or set forth a rejection of any independent claim in view of the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L BAILEY whose telephone number is (571)272-8476.  The examiner can normally be reached on M-F 7:30 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ERIC J KURILLA/Primary Examiner, Art Unit 3619